IN THE SUPREME COURT OF THE STATE OF IDAHO

                                         Docket No. 38841

 STATE OF IDAHO,                         )
                                         )
                                                               Boise, September 2012 Term
         Plaintiff-Appellant,            )
                                         )
                                                               2012 Opinion No. 130
 v.                                      )
                                         )
                                                               Filed: November 14, 2012
 JOHN DOE (2012-09),                     )
                                         )
                                                               Stephen W. Kenyon, Clerk
         Defendant-Respondent.           )
 _______________________________________ )


        Appeal from the District Court of the Fourth Judicial District of the State of
        Idaho, Ada County. Hon. Kathryn A. Sticklen, District Judge. Hon. William G.
        Harrigfeld, Magistrate Judge.

        Order amending juvenile decree is reversed.
        Hon. Lawrence G. Wasden, Attorney General, Boise, for appellant. Kenneth A.
        Jorgensen argued.
        Alan Trimming, Ada County Public Defender, for respondent. Cameron Cook
        argued.
                                      _____________________

J. JONES, Justice.
        The State appeals the district court’s affirmance of the magistrate court’s order converting a
 formal adjudication of a juvenile charge into an informal adjustment and then dismissing the case.
 We reverse.

                                         I.
                          FACTUAL AND PROCEDURAL HISTORY
        On April 2, 2009, the State filed a petition against John Doe, charging that he was within
 the purview of Idaho’s Juvenile Corrections Act (JCA) for delivery of a schedule III controlled
 substance, hydrocodone, in violation of I.C. §37-2732(a). On May 7, 2009, the State and Doe’s
 counsel reached an agreement whereby Doe admitted to the charge and, in exchange, the State
 waived proceedings to bring Doe into adult court.
        At the conclusion of Doe’s sentencing hearing on June 5, 2009, the magistrate judge stated,



                                                  1
“[w]ell, I am going to formally adjudicate you. I will place you on probation for two years. You
can ask for early termination after one year.” The magistrate memorialized the ruling in a “decree”
that was issued that same day. The decree states, “It is hereby Ordered, Adjudged and Decreed that
[Doe] is within the purview of the [JCA] and shall be placed on Formal Probation supervision not
to exceed 2 years.”
         In the first year of Doe’s probation, he had two probation review hearings, both of which
demonstrated good behavior. On June 9, 2010, at Doe’s one-year probation review hearing, Doe’s
counsel argued that the magistrate should convert his formal probation to an informal adjustment.
Doe’s counsel could not cite any authority for converting the sentence, but believed that the court
had broad authority to do so based on the interests of justice. The State objected and argued that the
court did not have authority to convert the formal probation to an informal adjustment. Ultimately,
the magistrate court stated that it had the authority to convert the sentence under I.C. § 1-1603 and
entered a “supplemental decree nunc pro tunc to date of original order,” granting Doe an informal
adjustment and dismissing the case. The magistrate then issued an Order Supplementing Decree
that provided “Formal Probation converted to Informal Adjustment, nunc pro tunc 05/05/09.”
         The State filed an appeal to the district court raising one issue: did the magistrate court err
by granting Doe an informal adjustment after he had previously been sentenced to formal
probation? The district court affirmed the magistrate court’s order. The State timely appealed to
this Court.

                                                II.
                                        ISSUES ON APPEAL
   I.         Did the district court err by finding that the magistrate court had authority to convert
              a final judgment of formal probation into an informal adjustment?
   II.        Did the district court err by affirming the magistrate court’s dismissal of Doe’s case?
                                                III.
                                            DISCUSSION
         A.      Standard of Review.
         “On appeal of a decision rendered by a district court while acting in its intermediate
appellate capacity, this Court directly reviews the district court’s decision.” Crump v. Bromley,
148 Idaho 172, 173, 219 P.3d 1188, 1189 (2009) (quoting In re Doe, 147 Idaho 243, 248, 207
P.3d 974, 979 (2009)). However, when reviewing a district court’s appellate decision, this Court
will examine the magistrate court’s record to determine if substantial and competent evidence


                                                   2
supported the magistrate’s findings of fact and whether the magistrate’s conclusions of law
follow from those findings. Id. “If those findings are so supported and the conclusions follow
therefrom and if the district court affirmed the magistrate’s decision, we [will] affirm the district
court’s decision as a matter of procedure.” Id. (quoting Losser v. Bradstreet, 145 Idaho 670, 672,
183 P.3d 758, 760 (2008)).

        B.       There was no jurisdiction to amend the decree.
        In finding that the magistrate had the authority to convert Doe’s sentence, the district
court relied generally on the rehabilitative goals of the JCA. 1 Additionally, the district court
specifically relied on I.C. § 20-511(2) 2 and Rule 11 3 of the Idaho Juvenile Rules (I.J.R.).
        The State argues that the district court erred when it concluded the magistrate had the
authority to convert Doe’s sentence. The State’s position is that the magistrate court lacked the
requisite jurisdiction to convert Doe’s sentence. The State relies on State v. Jakoski for the
proposition that “[a]bsent a statute or rule extending its jurisdiction, the trial court's jurisdiction
to amend or set aside a judgment expires once the judgment becomes final, either by expiration
of the time for appeal or affirmance of the judgment on appeal.” 139 Idaho 352, 355, 79 P.3d
711, 714 (2003). Here, the State asserts that the June 9, 2010 decree was a judgment that was
made final by the expiration of the time for appeal.
        Doe reiterates the analysis of the district court, arguing that I.C. § 20-511(2) and I.J.R. 11
give the magistrate court authority to convert formal probation into an informal adjustment at
any stage of the proceedings. Additionally, Doe argues that the JCA gives the magistrate court
ubiquitous discretion in handling juvenile cases.
        The district court erred by finding that the magistrate court had the authority to convert
Doe’s sentence of formal probation into an informal adjustment. The JCA and the language of
the Idaho Juvenile Rules indicate that formal sentencing and informal adjustment are mutually
exclusive pathways for resolving juvenile petitions. Thus, juvenile defendants are subject to
either formal sentencing or informal adjustment.

1
  See I.C. § 20-501(relied upon by the district court).
2
  Idaho Code § 20-511(2) provides that “[a]fter the petition has been filed and where, at the admission or denial
hearing, the juvenile offender admits to the allegations contained in the petition, the court may decide to make an
informal adjustment of the petition.” I.C. § 20-511(2).
3
  Rule 11 provides that “[i]nformal adjustments may be ordered at any stage of the proceedings after admission by
the juvenile or finding by the court that the juvenile has committed an offense, upon notice to parties and the
opportunity to be heard.” I.J.R. 11.



                                                        3
         Formal sentencing begins with a finding that the juvenile is within the purview of the
JCA. After jurisdiction is established, the juvenile court must “hold a sentencing hearing in the
manner prescribed by the Idaho Juvenile Rules.” I.C. § 20-520(1). The sentencing hearing is an
informal hearing where the court considers all relevant evidence. I.J.R. 17(b). At the conclusion
of the sentencing hearing, “the court shall enter a written decree… 4 imposing one or more of the
provisions authorized by I.C. § 20-520.” I.J.R. 17(c). Under I.C. § 20-520, juveniles may be
formally sentenced in a variety of ways−pertinent to this case is I.C. § 20-520(1)(a). Under I.C. §
20-520(1)(a) the court may “[p]lace the juvenile offender on formal probation.” Any order or
final judgment made by any court affecting a juvenile offender may be appealed. See I.C. § 20-
528. “Appeals shall be reviewed as provided by the appellate rules of the Supreme Court of
Idaho.” I.C. § 20-528. Thus, after a juvenile has been formally sentenced and a decree entered,
the Idaho Appellate Rules govern subsequent action, not the JCA or the Idaho Juvenile Rules.
         As an alternative to formal sentencing, juvenile defendants may enter into a diversion
program, or some other informal disposition of the petition filed against them. See I.C. § 20-511.
Informal adjustment, specifically, can be sought when, “[a]fter the petition has been filed and
where, at the admission or denial hearing, the juvenile offender admits to the allegations
contained in the petition, the court may decide to make an informal adjustment 5 of the petition.”
I.C. § 20-511(2). Rule 11 of the Idaho Juvenile Rules further addresses informal adjustment and
provides:
         The court, in exercising its discretion, may order an informal adjustment for any
         case filed under the [JCA], upon such terms and conditions as the court may deem
         just and appropriate under the circumstances…. Informal adjustments may be
         ordered at any stage of the proceedings after admission by the juvenile or finding
         by the court that the juvenile has committed an offense, upon notice to parties and
         the opportunity to be heard.
I.J.R. 11. The language of Rule 11 is broad; it could be read to allow the court to order an
informal adjustment at any stage of the proceedings after the admission of an offense. However,
the ability to order an informal adjustment, under the terms of I.C. § 20-511, is limited to the

4
  Idaho’s court rules treat a “decree” as equivalent to a “judgment.” See I.C.R. 54.1(g) and I.R.C.P. 54(a).
5
  Informal adjustment includes, but is not limited to:
         (a) Reprimand of the juvenile offender;
         (b) Informal supervision with the probation department;
         (c) Community service work;
         (d) Restitution to the victim;
         (e) Participation in a community-based diversion program.
I.C. § 20-511(2)(a)–(e).



                                                           4
stages of the juvenile proceeding prior to the completion of the formal sentencing process. This
is because both the JCA and the I.J.R. indicate that the magistrate court’s informal adjustment
authority terminates upon formal sentencing.
        Idaho Code § 20-511 addresses informal adjustment and does not grant the trial court
endless discretion to determine when informal adjustment may be ordered, as Rule 11 could be
interpreted to do. 6 Rather, I.C. § 20-511 limits informal adjustment authority to a very specific
period−after the petition has been filed, the court may decide to make an informal adjustment at
the admission or denial hearing, where the juvenile offender admits to the allegations. I.C. § 20-
511. Idaho Juvenile Rule 6(j) supports and carries into effect the terms of I.C. § 20-511. Rule 6(j)
provides:
        In the event the court accepts the admission by the juvenile to the allegations of
        the petition, it may proceed to informal adjustment pursuant to I.J.R. 11 or
        schedule the sentencing hearing, and request the preparation of the report on the
        juvenile by the appropriate entity required pursuant to I.C. § 20-520(1).

I.J.R. 6(j). By employing the disjunctive conjunction “or,” Rule 6(j), like I.C. § 20-511, indicates
that formal sentencing and informal adjustment are two separate paths and that, once the court
enters a formal sentence by way of decree, informal adjustment is no longer available.
        Additional evidence of the dichotomy between formal sentencing and informal
adjustment can be gleaned from the JCA’s expungement provisions. Under I.C. § 20-525A(3),
expungement may be granted to a juvenile whose case was resolved by an informal adjustment
after the expiration of one year from the date of termination of the continuing jurisdiction of the
court, or after reaching age eighteen, whichever occurs later. For juveniles formally adjudicated
and sentenced under the JCA for having committed a felony offense, expungement is only
possible after the expiration of five years from the date of termination of the court’s continuing
jurisdiction, or after reaching age eighteen, whichever occurs later. I.C. § 20-525A(1). Both
expungement provisions relate back to the time of the magistrate court’s determination, not some
subsequent event. Furthermore, the one-year waiting period for juveniles granted informal
adjustment, versus the five-year period for juveniles formally sentenced for felonies, indicates

6
  Where any inconsistencies between a statute and a court rule exist, the statute should prevail, especially in this
case, considering that the express scope and purpose of the Idaho Juvenile Rules is to govern procedure, not
substantive legal issues. See I.J.R. 1.




                                                         5
that the Legislature intended formal sentencing and informal adjustment to be separate pathways
to dispose of juvenile petitions.
        In this case, the State and Doe’s counsel reached a settlement whereby Doe admitted to
the charge against him. The terms of the settlement between the State and Doe provided that “the
previously scheduled evidentiary hearing be vacated and that the case be set for a sentencing
hearing.” The sentencing hearing was accordingly set and during that hearing, based upon Doe’s
admission to the charge, the magistrate judge stated, “I am going to formally adjudicate you. I
will place you on probation for two years.” In addition to his ruling from the bench, the
magistrate judge entered a formal written decree in accordance with I.J.R. 17(c), specifying that
Doe “shall be placed on formal probation supervision.” At this point the magistrate entered what
amounted to a judgment in Doe’s case calling for formal probation.
        Idaho Code § 20-528 provides that juvenile judgments are appealable under this Court’s
appellate rules, which require all appeals to be made within forty-two days from the date of the
entry of judgment. I.R.C.P. 83(e). In Doe’s case the decree was entered on June 5, 2009 and the
possibility of informal adjustment was not raised until January 13, 2010, long past the forty-two
day appeal deadline, making the judgment final. “Absent a statute or rule extending its
jurisdiction, the trial court's jurisdiction to amend or set aside a judgment expires once the
judgment becomes final, either by expiration of the time for appeal or affirmance of the
judgment on appeal.” State v. Jakoski, 139 Idaho at 355, 79 P.3d at 714. No statute or rule exists
that can be read to grant the magistrate court jurisdiction to revisit and amend a final decree for
the purpose of converting a formal sentence of probation to an informal adjustment. Thus, the
magistrate court lacked jurisdiction to amend the decree by converting Doe’s sentence and it was
error for the district court to affirm the magistrate court’s decision.

        C.    The district court erred by affirming the magistrate court’s dismissal of
              Doe’s case.
        At Doe’s one-year probation review hearing, the magistrate stated, “I’m going to dismiss
this case today and take [Doe] off of probation.” The district court, on appeal, never specifically
addressed the magistrate’s ability to flat-out dismiss the case against Doe. However, in a footnote,
the district court stated:
        The magistrate’s “dismissal” also was not intended to contravene the dictates of the
        expungement statute, since the magistrate specifically noting [sic] during the
        hearing that the defendant would still need to request an expungement…. It appears



                                                   6
        that the magistrate’s actions here might more appropriately be considered as a
        termination of the proceedings and support for this view is found in the magistrate’s
        June 9, 2010 notations that this was an “order terminating informal probation and
        dismissing informal adjustment” and an order of “early termination of informal
        probation and dismissal of informal adjustment.”
The State argues that the district court was mistaken in its conclusion that the magistrate’s order
was more like a “termination of the proceedings,” because the magistrate’s order expressly
provides that the Doe’s petition is to be dismissed. The State further contends that after a final
order has been issued, the expungement procedures of I.C. § 20-525A are the only means of
complete dismissal of a juvenile charge and the terms of expungement were not met in this case.
Doe argues that the State’s position simply is “without merit” and would lead to absurd results, if
accepted.
        The record in this case indicates that the magistrate judge intended to dismiss Doe’s case,
not simply terminate the proceedings. First, at the June 9, 2010 probation review hearing, the
magistrate judge stated, “I am going to dismiss this case.” Second, the magistrate issued an Order
Terminating Informal Probation and Dismissing Informal Adjustment, in which complete
dismissal was ordered. Thus, the district court’s characterization of the dismissal as a “termination
of the proceedings” is unfounded.
        However, in this case, whether the magistrate dismissed the case against Doe or merely
terminated the proceedings is irrelevant. It is irrelevant because the dismissal, or in the alternative,
the termination of proceedings, was predicated on the magistrate’s jurisdiction to convert Doe’s
sentence into an informal adjustment. Because it was improper for the magistrate to convert Doe’s
sentence, any subsequent dismissal or termination of the improperly substituted informal
adjustment cannot be upheld.

                                               IV.
                                           CONCLUSION
        The order of the district court affirming the magistrate’s decision is reversed and this
case is remanded for reinstatement of the June 5, 2009 decree.


        Chief Justice BURDICK, and Justices EISMANN, W. JONES, and HORTON
CONCUR.




                                                   7